NOT FOR PUBLICATION

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                   CAMDEN VICINAGE

                                                    :
 IBEW LOCAL 269 HEALTH & WELFARE                    :
 FUND, et. al.,                                     :
                                                    :         Civil No. 18-12494 (RBK/JS)
                                 Plaintiffs,        :
            v.                                      :         ORDER
                                                    :
 OLIVER COMMUNICATIONS GROUP,                       :
 INC.,                                              :
                                                    :
                                Defendant.          :
                                                    :

KUGLER, United States District Judge:

          THIS MATTER is before the Court on Plaintiffs’ motion for default judgment (Doc. No.

6); and

          THE COURT NOTING that under Local Civil Rule 7.1(d)(1), “[n]o application will be

heard” unless the movant files “a brief, prepared in accordance with L. Civ. R. 7.2,” or, if the

movant believes that no brief is necessary, the movant may file “a statement that no brief is

necessary and the reasons therefor” under Local Civil Rule 7.1(d)(4); and

          THE COURT NOTING that here, Plaintiffs did not file a brief or a statement that no brief

is necessary; and

          THE COURT NOTING that courts routinely deny motions for default judgment that do

not comply with this rule, see, e.g., Marlboro Twp. Bd. of Educ. v. M.V., No. 17-cv-6319, 2018

WL 4110953, at *2 (D.N.J. Aug. 29, 2018) (“[T]he Court denied without prejudice Plaintiffs

motion for default judgment based on its noncompliance with Local Civil Rule 7.1(d)(1), which

requires that a movant submit a brief.”); Sharon v. Chery, No. 15-cv-7130, 2016 WL 11325770,
at *1 (D.N.J. Nov. 22, 2016) (denying without prejudice motion for default judgment when movant

failed to abide by Local Civil Rule 7.1(d) and filed only a notice of motion, proposed order, and

affidavit); Developers Sur. & Indem., Co. v. NDK Gen. Contractors, Inc., No. 06-cv-0086, 2007

WL 542381, at *2 (D.N.J. Feb. 15, 2007) (“Because Plaintiff’s application does not meet the

requirements of Local Civil Rule 7.1(d)(1), the Court will not hear Plaintiff’s application.

Accordingly, Plaintiff’s motion for default judgment is denied.”); and

       IT IS HEREBY ORDERED that Plaintiffs’ motion for default judgment is DENIED,

WITHOUT PREJUDICE; Plaintiffs may file a renewed motion for default judgment that

complies with the Local Rules on or before May 9, 2019.



Dated: 4/18/2019                                            /s Robert B. Kugler
                                                            ROBERT B. KUGLER
                                                            United States District Judge
